        Case 3:20-cv-05792-JD Document 55-4 Filed 10/21/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                        SAN FRANCISCO DIVISION
11
     PURE SWEAT BASKETBALL, INC.,
12                                                  Case No. 3:20-cv-05792-JD
                            Plaintiff,
13
                            vs.
14

15   GOOGLE LLC, et al.,

16                          Defendants.

17   PEEKYA APP SERVICES, INC.
                                                    Case No. 3:20-cv-06772-JD
18
                            Plaintiff,
19
                            vs.
20
     GOOGLE LLC, et al.,
21
                            Defendants.
22

23   This action is related to:                     [PROPOSED] ORDER APPOINTING
                                                    INTERIM CLASS COUNSEL
24   Epic Games, Inc. v. Google LLC, et al.,
     Case No. 3:20-cv-05671-JD
25

26   Carr, et al v. Google LLC, et al.,
     Case No. 3:20-cv-05761-JD
27

28
     [PROPOSED] ORDER GRANTING MOTION TO
     APPOINT INTERIM CLASS COUNSEL
     CASE NO. 20-CV-05792-JD
         Case 3:20-cv-05792-JD Document 55-4 Filed 10/21/20 Page 2 of 4




 1           In this consolidated antitrust class action brought on behalf of the developer plaintiffs, the

 2   Court has reviewed Plaintiffs’ Motion for Appointment of Interim Class Counsel. Pursuant to

 3   Federal Rule of Civil Procedure 23(g)(3) the Court appoints Hagens Berman Sobol Shapiro LLP,

 4   Hausfeld LLP, and Sperling & Slater, P.C. as co-lead Interim Class Counsel for the developer class.

 5   Interim Class Counsel meet the requirements for appointment of class counsel in Federal Rule of

 6   Civil Procedure 23(g)(1) in that they have performed substantial work on behalf of the putative

 7   developer class, have facilitated the consolidation of separate actions on behalf of the developer

 8   plaintiffs, and have the knowledge, experience, and resources necessary to effectively represent the

 9   putative class.

10                                  AUTHORITY AND RESPONSIBILITIES
11           1.        Interim Class Counsel have complete authority to conduct all pretrial and trial work,

12   including settlement discussions; provided, however, that no co-lead firm from among the three
13   appointed shall initiate or engage in settlement discussions without the other co-leads’ consent. For

14   the sake of illustration (and not limitation), Interim Class Counsel have the final word on and

15   responsibility for all common discovery issues, service of pleadings and filings, stipulations, briefs

16   and arguments, court hearings and appearances, communications with opposing counsel and the

17   Court, expert retention and reports, trial and appeals arising in the course of litigation before this

18   Court (e.g., class certification decisions), as well as work assignments, billing records and fee issues,

19   and overall case strategy, scheduling, and management for the putative developer class. Opposing

20   counsel may rely on the conduct and representations of Interim Class Counsel for any issue in the

21   litigation.

22           2.        Interim Class Counsel also have complete authority over, and responsibility for: (1)

23   assigning work to other plaintiffs’ counsel, as may be appropriate and in the putative class’s best

24   interest; (2) implementing time and expense record keeping policies; (3) collecting time and expense

25   reports from all plaintiffs’ counsel on a monthly basis; (4) acting as the treasurer for any litigation

26   fund assessments and expenses; and (5) otherwise ensuring that plaintiffs’ counsel not perform

27   common benefit work, bill for unnecessary read and review time, or attend hearings, depositions, or

28   other events without Interim Class Counsel’s authorization.
     [PROPOSED] ORDER GRANTING MOTION TO                    -1-
     APPOINT INTERIM CLASS COUNSEL
     CASE NO. 20-CV-05792-JD
         Case 3:20-cv-05792-JD Document 55-4 Filed 10/21/20 Page 3 of 4




 1                                       FEES, COSTS, AND EXPENSES
 2          3.         Interim Class Counsel are expected to be vigilant in ensuring the efficient and
 3   economical prosecution of this matter. A request for an award of fees and costs may be based only
 4   on records that were prepared as the fees and costs were incurred. A prolonged forensic accounting

 5   exercise or a mini-trial on fees and costs are to be avoided. To that end, Interim Class Counsel will

 6   ensure that the following practices are adhered to by all counsel who perform work on behalf of the

 7   putative class:

 8                     a.     At the close of each calendar month, Interim Class Counsel will make sure

 9   that all time has been entered by all timekeepers in final form. By 14 days after each month’s end,

10   Interim Class Counsel will ensure that a bill for the prior month is finalized, reflecting lead counsel’s
11   review of the billing records and any write-downs or write-offs by Interim Co-Lead Class Counsel
12   for inefficiencies, duplication of effort, misjudgments in staffing, and the like. These final bills for
13   each month will be segregated and kept by Interim Class Counsel, and may not be altered. Only
14   these records, prepared contemporaneously with the expenditures, may be used for a fees and costs
15   motion.
16                     b.     Time will be recorded in one-tenths of an hour.
17                     c.     Block-billing time records are not permitted. Timekeepers must itemize the
18   time expended on specific tasks in sufficient detail to ascertain whether the amount of time spent
19   performing those tasks was reasonable.

20                     d.     Interim Class Counsel are free to make staffing decisions as they deem

21   appropriate, but the Court will not permit fees to be recovered for multiple attorneys performing

22   duplicative work. For example, barring an unusual circumstance, no more than two lawyers should

23   bill for attendance at most fact depositions. The Court will not permit the recovery of fees for every

24   attorney from every firm to review each discovery request and response, motion, letter, e-mail, etc. in

25   the case. While each attorney should stay informed about the litigation, only the attorneys designated

26   by Interim Class Counsel to review or summarize pleadings, orders and communications are working

27   for the common benefit of the putative class, and only their time will be considered for possible

28   payment at the conclusion of this case.
     [PROPOSED] ORDER GRANTING MOTION TO                     -2-
     APPOINT INTERIM CLASS COUNSEL
     CASE NO. 20-CV-05792-JD
         Case 3:20-cv-05792-JD Document 55-4 Filed 10/21/20 Page 4 of 4




 1                  e.      Domestic air travel of less than six hours should be billed at coach class rates

 2   regardless of the class flown. Travel exceeding six hours of flight time may be booked in business

 3   class. In all cases, flights should be booked at the lowest available fare.

 4                  f.      When overnight travel is necessary, counsel should be mindful in selecting

 5   reasonable hotel accommodations and restaurants. Per diem expenses for travel days should not

 6   exceed $125 per person exclusive of lodging and transportation.

 7                  g.      Failure to adhere to these guidelines – or the spirit animating them – will result

 8   in the exclusion of consideration for the relevant fee or cost request.

 9

10          IT IS SO ORDERED.
11
     Dated: ___________________________
12

13
                                                    _________________________________________
14                                                  HON. JAMES DONATO
                                                    United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING MOTION TO                    -3-
     APPOINT INTERIM CLASS COUNSEL
     CASE NO. 20-CV-05792-JD
